Name: 2008/791/EC: Commission Decision of 10 October 2008 correcting Directive 2008/40/EC amending Council Directive 91/414/EEC to include amidosulfuron and nicosulfuron as active substances (notified under document number C(2008) 5703) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  health;  agricultural policy;  chemistry;  means of agricultural production
 Date Published: 2008-10-11

 11.10.2008 EN Official Journal of the European Union L 271/50 COMMISSION DECISION of 10 October 2008 correcting Directive 2008/40/EC amending Council Directive 91/414/EEC to include amidosulfuron and nicosulfuron as active substances (notified under document number C(2008) 5703) (Text with EEA relevance) (2008/791/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the second indent of the second subparagraph of Article 6(1) thereof, Whereas: (1) Commission Directive 2008/40/EC (2) contains errors concerning some dates which must be corrected. (2) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Directive 2008/40/EC is corrected as follows: 1. Article 2 is corrected as follows: (a) in the first paragraph, the words 30 April 2009 are replaced by the words 30 June 2009; (b) in the second paragraph, the words 1 May 2009 are replaced by the words 1 July 2009. 2. Article 3 is corrected as follows: (a) in paragraph 1, the words 30 April 2009 are replaced by the words 30 June 2009; (b) paragraph 2 is corrected as follows: (i) in the first subparagraph, the words 31 October 2008 are replaced by the words 31 December 2008; (ii) the second subparagraph is corrected as follows:  in point (a), the words 31 October 2012 are replaced by the words 31 December 2012,  in point (b), the words 31 October 2012 are replaced by the words 31 December 2012. 3. In Article 4, the words 1 November 2008 are replaced by the words 1 January 2009. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 October 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. (2) OJ L 87, 29.3.2008, p. 5.